DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 10 December 2020 have been entered and overcome the claim rejections cited in the previous office action.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 10, the prior art of record neither shows or suggests a printed circuit board assembly comprising, in addition to other limitations of the claim, a plurality of printed circuit boards having at least a first printed circuit board and a second printed circuit board, a first edge of the first printed circuit board being capable of being affixed via an attachment device to a first edge of the second circuit board to form at least a portion of a second shape in a first orientation, and a second edge of the first printed circuit board being capable of being affixed via the attachment device to a second edge of the second circuit board to form at least a portion of the second shape in a second orientation.
Due to their respective dependencies upon independent claims 1 and 10, claims 2-9 and 11-19 are also allowable.
The subject printed circuit board structure described earlier is provided for creating specific lighting patterns without the inconvenience of special wiring to achieve .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        5 November 2021